internal_revenue_service number release date index number -------------------------- -------------------------------------------- --------------------- ----------------------------------------- re ------------------------- ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-136562-17 date date legend date decedent revocable_trust date marital trust bank spouse charitable_trust date child child state court statute x statute date statute dear -------------- ------------------- ------------------------- ----------------------------------------------- ---------------------------- -------------------------------------------------------------------- -------------------------------- ---------------------------------------------------- -------------------------------------------- ---------------------- ----------------- ------------------------- ------- ------------------------------------------------------ ------------------------------------------- ------------ ---------------------------------------------- ---------------------- -------------------------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting rulings on the income gift and estate_tax consequences of a proposed transaction facts the facts and representations submitted are summarized as follows plr-136562-17 on date decedent created revocable_trust which became irrevocable upon decedent’s death on date article iv of revocable_trust generally provides that after certain specific bequests the residue of trust is to be held in further trust known as marital trust bank is the current trustee of marital trust article iv paragraph e governs marital trust and requires the trustee to pay spouse all the net_income of marital trust in annual or more frequent installments for her lifetime in addition the trustee is to pay spouse as much principal as the trustee deems advisable for spouse’s health education support and maintenance upon spouse’s death after payment of any taxes attributable to marital trust’s inclusion in spouse’s estate the principal of marital trust is to be distributed to charitable_trust established under article v of revocable_trust article iv paragraph e specifically authorizes the executor of decedent’s estate to elect to have the assets passing to marital trust qualify for the marital_deduction under sec_2056 of the internal_revenue_code code article iv paragraph e further provides that if spouse disclaims any part or all of marital trust then any disclaimed property shall be added to and administered under the terms of charitable_trust article v provides that the residue of marital trust including any funds passing via a disclaimer shall continue to be held by bank as trustee of charitable_trust spouse represents that charitable_trust will qualify as a charitable_organization described in sec_170 sec_170 sec_2522 and sec_2055 on decedent’s united_states estate and generation-skipping_transfer_tax return form_706 the executor of decedent’s estate elected to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 on date spouse through child and child who serve as spouse’s co-conservators and bank as trustee of marital trust petitioned state court for approval of trust division including as exhibits a plan of division agreement and nonjudicial agreement pursuant to statute collectively agreements agreements provide for the division of marital trust into two separate but identical trusts to be identified as trust and trust trust will be funded with cash and property having a net fair_market_value on the date of division equal in value to dollar_figurex trust shall be funded with all remaining cash and property of marital trust the division of marital trust will be done on a non-pro rata basis as authorized under statute trust and trust will be governed by and administered under article iv e of trust on date state court issued an order approving the nonjudicial settlement plr-136562-17 agreement contingent upon receipt of a favorable private_letter_ruling from the internal_revenue_service following the division of marital trust and the funding of trust spouse will renounce her income_interest in trust by order dated date co-conservators were granted authority to make a nonqualified disclaimer under statute on behalf of spouse of all the assets of trust as a consequence of spouse’s renunciation the assets in trust will pass to charitable_trust to be held and administered in accordance with the provisions of article v of revocable_trust under statute a nonjudicial settlement is valid only to the extent the settlement does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under state’s trust code or other applicable law statute provides that on petition by a trustee or beneficiary the court may divide a_trust into two or more separate trusts whether or not their terms are similar if the court determines that dividing the trust is in the best interest of the beneficiaries and will not defeat or substantially impair the accomplishment of the trust purposes or the rights of the beneficiaries to facilitate the division the trustee may divide the trust assets in_kind by pro_rata or non-pro rata division or by any combination of the methods statute provides that a person may disclaim in whole or in part any interest in or power over property including a power_of_appointment whenever and however acquired you request the following rulings the division of marital trust into trust and trust on a non-pro rata basis will not cause marital trust trust trust or any beneficiary of these three trusts to recognize ordinary_income or loss or capital_gain or loss under sec_61 or sec_1001 the division of marital trust into trust and trust will not disqualify trust or trust as qtip trusts under sec_2056 spouse will be treated as having made a gift of her qualifying_income interest in trust under sec_2511 and as having made a gift of the remainder_interest in trust under sec_2519 and such gifts qualify for the gift_tax_charitable_deduction plr-136562-17 the value of the property in trust deemed to be transferred under sec_2519 will not be included in spouse’s gross_estate under sec_2044 because of the application of sec_2044 spouse’s renunciation of her qualifying_income interest in and discretionary principal from trust will not cause any property in trust to be deemed a gift by spouse under sec_2519 spouse’s renunciation of her qualifying_income interest in and discretionary principal from trust will not cause her interest in trust to be valued at zero under sec_2702 ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 the division of marital trust into trust and trust does not result in either the disposition or acquisition of any rights in marital trust assets each beneficiary continues to hold all of the interests under identical terms in the assets of marital trust through trust and trust before and after the division plr-136562-17 accordingly based on the facts submitted and the representations made we conclude that the transfer of assets from marital trust to trust and trust in the proposed division will not result in realization of gain_or_loss under sec_61 or sec_1001 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies a marital_deduction for interests passing to the surviving_spouse that are terminable interests that is interests in property passing to the surviving_spouse that will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur where on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qtip under sec_2056 for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 and ii qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse pursuant to the terms of marital trust and with respect to the qtip_election made by decedent’s estate the assets of marital trust are treated as qtip under sec_2056 spouse has a qualifying_income_interest_for_life in marital trust after the proposed division of marital trust into trust and trust pursuant to the order of court and applicable state law spouse will have a qualifying_income_interest_for_life in both trust and trust trust and trust will have terms identical to marital trust therefore based on the facts submitted and the representations made the division of marital trust into trust and trust will not disqualify trust or trust as qtip trusts under sec_2056 plr-136562-17 ruling sec_3 and sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that for purposes of chapter any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that a transfer of all or a portion of the income_interest of the spouse in qtip is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of charitable organizations described in sec_2522 when spouse renounces her income_interest in trust she will make a gift of her qualifying_income interest under sec_2511 in addition spouse will be treated as plr-136562-17 having made a transfer of all of the property in trust other than her qualifying_income interest under sec_2519 in this case the entire amount that will be deemed transferred by spouse under sec_2511 and sec_2519 will pass to charitable_trust assuming charitable_trust is an organization described in sec_2522 the transfers by spouse under sec_2511 and sec_2519 will qualify for the gift_tax_charitable_deduction under sec_2522 pursuant to the order of court and applicable state law after the division of marital trust spouse’s interest in trust will be separate and distinct from her interest in trust upon spouse’s renunciation of her qualifying_income interest in trust she will not be deemed to have made a gift of all or any portion of the property in trust because trust will be established and funded as a separate trust and will not be affected by spouse’s renunciation of her qualifying_income interest in trust accordingly based on the facts submitted and the representations made spouse’s renunciation of her entire_interest in the property in trust will not cause any property in trust to be deemed a gift by spouse under sec_2519 ruling sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_20_2044-1 of the estate_tax regulations provides that for purposes of sec_1014 and chapter sec_11 and of subtitle b of the code property included in a decedent’s gross_estate under sec_2044 is considered to have been acquired from or have passed_from_the_decedent to the person receiving the property upon the decedent’s death thus for example the property is treated as passing from the decedent for purposes of determining the availability of the charitable deduction under sec_2055 the marital_deduction under sec_2056 and special_use_valuation under sec_2032a when spouse renounces her interest in the property in trust spouse will be deemed to have made a transfer of all the property of trust other than her qualifying_income interest therein under sec_2519 sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse death therefore based on the facts submitted and the representations made after spouse renounces her entire_interest in the property of trust the value of the property in trust deemed to be transferred under sec_2519 will not be included in spouse’s gross_estate under sec_2044 because of the application of sec_2044 plr-136562-17 ruling sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust pursuant to the order of court marital trust will be divided into two separate trusts trust and trust spouse’s interest in trust will be separate and distinct from her interest in trust and spouse’s renunciation of her entire_interest in trust will not be treated as making a deemed gift under sec_2519 with respect to trust therefore when spouse renounces her entire_interest in trust spouse’s interest in trust is not treated as a retained_interest for purposes of sec_2702 accordingly based on the facts submitted and the representations made spouse’s renunciation of her entire income_interest in trust will not cause her interest in trust to be valued at zero under sec_2702 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136562-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman ____________________________ melissa c liquerman chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
